DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.

Response to Amendment
The Amendment filed on 06/22/2021 has been entered through RCE filed on 07/20/2021. Claims 4, 6-17 remain pending in the application, with claims 1, 3 & 5 being withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 6 & 7 include the limitations of “uniform heat curable adhesive” and applying heat “in a single step”. There is no support for these limitations in the instant specification. The instant specification does not specify whether the adhesive is uniform, and there is no mention of the word ‘uniform’ in the instant specification. Further, heating ‘in a single step’ is not supported by the instant specification either, as it does not make any mention of the heating taking in a single step or multiple step. There is no mention of ‘in a single step’ anywhere in the specification as is the case with ‘uniform adhesive’. Further, as claimed in instant claim 17, the uniform heat curable adhesive is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvret (WO2012/127185 A1 - corresponding U.S PG Pub 20140212637 A1 used for citations) and Mathias (DE19943714 A1 - cited in IDS) and Maertz (DE4431991 A1 - cited in IDS).
Regarding claim 4, Syvret, drawn to the method of forming a bonded structure (Abstract), discloses a process for preparation of an assembly (automobile structure- Abstract), comprising the steps of placing at least one heat curable adhesive bead on a substrate (Figures 2A-2C; [0034]). Syvret discloses that the adhesive is an adhesive that cures at or above 120oC (i.e. a heat curable adhesive) [0036] and has further disclosed applying slow-curing adhesive 12 to the substrate 16 (i.e. interpreted as substrate 1 in this instance) and then placing substrate 14 (i.e. interpreted as substrate 2 in this instance) on the adhesive and substrate 16 (i.e. step (ii) of the instant invention) (Figures 2A-2C; [0034]). Further, Syvret has disclosed fast-curing adhesive 18 portions 18 being cured (i.e. heat being applied) in relatively small localized areas [0034]. Syvret has further disclosed that the fast-curing adhesive portions 18 cure more quickly (i.e. heat being applied to localized areas to cure, given that the adhesives are heat curable adhesives) than the slow-curing adhesive 12 (Abstract), and further that the slow-curing adhesive covers more than 50% to 95% of the contact area between the two substrates, thus the fast-curing adhesive is in less than 50% of the area that the adhesive is applied [0033]. Further, Syvret discloses that the curing of only the fast curing adhesive and then the slow-curing adhesive (i.e. applying heat to only the fast curing adhesive initially) enables the bonded structure to be moved relatively quickly to a next station in the production line [0007]. Further, with regards to the adhesive bead, Syvret has disclosed that the adhesive may be applied by nozzles (thus necessarily being applied as a bead or line) [0018], and has further disclosed the adhesive being applied as “blobs”, further meeting the limitation of an adhesive bead. Syvret has not, however, explicitly disclosed curing only a part (i.e. less than 50%) of either the fast curing 
In the event the applicant disagrees with the explanation as provided with regards to the adhesive being an adhesive bead, and step (iii) of the instant claim, prior art guidance is provided by Mathias and Maertz.
Mathias, drawn also to the method for connecting two components (10,11), especially in car roof construction, using a slow curing adhesive 12 and a quick acting adhesive 16 (Abstract), discloses applying an adhesive bead 12 to one of the components (10), and applying a fast curing adhesive 13 to 18, and then bringing the components in contact with each other after application of the adhesive [0014] (Figures 1-2). Mathias has further disclosed that the adhesive bead 12 is a slow curing adhesive and the adhesive dots 13-18 is a fast curing adhesive [0015], and further as can be seen from figures 1-2, the fast curing adhesive dots are in a very small area. Mathias has further disclosed the adhesive being a PUR (polyurethane adhesive) ([0002] & [0008]). Further, Mathias discloses that the reason for curing only a part of the adhesive is so that optimized process control can be achieved and the parts can be immediately fed to further processing instead of being stored to allow the adhesive to cure [0006]. Thus Mathias sufficiently discloses forming an adhesive bead, and further discloses the general notion of curing a part of an adhesive in order to optimize process control. Mathias, however, also does not explicitly state that only a part (i.e. less than 50%) of either the slow curing adhesive (12) or the fast curing adhesive (13-18) is cured.

With regards to the step of curing only less than 50% of the applied adhesive bead, this limitation is disclosed by Maertz. Maertz, drawn also to the art of joining components specifically in the automotive industry with heat curable adhesives (Page 1 of 4 (page 2 of entire document), lines 1-16), discloses applying the adhesive over a large area but discloses a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). Maertz discloses applying adhesive over a large area (adhesive 13 applied over large area 19) and then spot-glueing or curing only areas (14 & 15) which are less than 50% of the applied adhesive area (applied adhesive rea being 19) (Figure 1). From figure 1, it can be clearly seen that regions 14 & 15 are less than 50% of the area of the applied adhesive (19), given that they are spots or lines and small subregions, when compared to the large area (19) (Page 3 of 4 (page 4 of entire document), lines 22-34; Claims 1 & 2). Thus, Maertz also sufficiently discloses a step of heating only locally (i.e. in less than 50% area of the adhesive) and then subsequently curing fully the adhesive during further processing. Maertz also discloses that this is advantageous due to low-energy consumption, rapid heating and small cycle 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the step of curing the adhesive, with a 2 stage adhesive process of curing only small spots (“spot gluing”) with localized heating, i.e. less than 50% of the applied adhesive bead, and then curing fully over the entire area in subsequent second stage, as disclosed by Maertz, to arrive at the instant invention, in order to obtain a process with low-energy consumption, rapid heating and small cycle times and less distortion of the components (Page 2 of 4 (page 3 of entire document), lines 3-4).


Regarding claim 8, Syvret as modified by Mathias and Maertz has disclosed the limitations of the instant claim. Maertz has disclosed applying heat or curing in an area that is less than 30% of the entire surface covered by the bead. The surface covered by the bead is 19, and only regions 14 & 15 are heated and cured, see Figure 1. From figure 1, it can be clearly seen that regions 14 & 15 make up less than 30% of the surface are of the region 19) (see claim 4 rejection above).

Regarding claim 9, Syvret has further disclosed heat being applied to more than one independent area of the entire surface area (Figures 2A-2C), as from Figure 2C it can be clearly seen that the fast-curing adhesive portion is in more than one independent area of the entire surface area of the adhesive bead, and has further disclosed heating/curing the fast curing adhesive portions, thus has sufficiently disclosed heat being applied to one or more independent areas (see claims 4 & 8 rejections above). Maertz has further disclosed heat being applied to more than one independent area of the entire surface, as regions 14 & 15 are spaced out and thus would require heat to be applied (for curing) in more than one independent area (i.e. spot glueing) (Figure 1 of Maertz) (see claim 4 rejection above.

Regarding claim 10, Maertz has further disclosed the heating taking place by induction or with radiators (i.e. infrared or microwaves) (Page 2 of 4 (page 3 of entire document), lines 18-20).

Regarding claim 11, both Syvret [0023] and Maertz (Page 4 of 4 (page 5 of entire document), lines 29-30) have already disclosed the bonded structure including more than two substrates joined together by adhesive (i.e. a third substrate being joined to the second substrate) in exactly the same method as disclosed by Syvret and Maertz. Thus, Syvret and Maertz in combination have sufficiently disclosed the limitations of instant claim 11.


Regarding claim 12, Syvret has further disclosed the substrates being metal substrates [0023].

Regarding claim 13, Syvret has further disclosed the substrates having a shape or profile [0026]. Given that the bonded structure can comprise an automotive bodyshell, chassis assembly etc. it would necessarily mean that one of the substrates at least would have a shape of a profile, or a shape or profile.

Regarding claim 14, Syvret has further disclosed the substrates being plastics or composite materials (i.e. being extruded or molded material/carrier [0023].

Regarding claim 15, Mathias has further disclosed the adhesive being a PUR adhesive (i.e. polyurethane adhesive) [0002].

Regarding claim 16, Syvret has further disclosed the manufacturing of a vehicle or vehicle part [0026].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvret (WO2012/127185 A1 - corresponding U.S PG Pub 20140212637 A1 used for citations) and Maertz (DE4431991 A1 - cited in IDS).

Regarding claim 6, Syvret, drawn to the method of forming a bonded structure (Abstract), discloses a process for preparation of an assembly (automobile structure- Abstract), comprising the steps of placing at least one heat curable adhesive bead on a substrate (Figures 2A-2C; [0034]). Syvret discloses that the adhesive is an adhesive that cures at or above 120oC (i.e. a heat curable adhesive) [0036] and has further disclosed applying slow-curing adhesive 12 to the substrate 16 (i.e. interpreted as substrate 1 in this instance) and then placing substrate 14 (i.e. interpreted as substrate 2 in this instance) on the adhesive and substrate 16 (i.e. step (i) of the instant invention) (Figures 2A-2C; [0034]). Further, Syvret has disclosed fast-curing adhesive 18 portions 18 being cured (i.e. heat being applied) in relatively small localized areas [0034]. Syvret has further disclosed that the fast-curing adhesive portions 18 quick more quickly (i.e. heat being applied to localized areas to cure, given that the adhesives are heat curable adhesives) than the slow-curing adhesive 12 (Abstract), and further that the slow-curing adhesive covers more than 50% to 95% of the contact area between the two substrates, 
With regards to the step of curing only less than 50% of the applied adhesive, prior art guidance is provided by Maertz.
Maertz, drawn also to the art of joining components specifically in the automotive industry with heat curable adhesives (Page 1 of 4 (page 2 of entire document), lines 1-16), discloses applying the adhesive over a large area but discloses a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). Maertz discloses applying adhesive over a large area (adhesive 13 applied over large area 19) and then spot-glueing or curing only areas (14 & 15) which are less than 50% of the applied adhesive area (applied adhesive rea being 19) (Figure 1). From figure 1, it can be clearly seen that regions 14 & 15 are less than 50% of the area of the applied adhesive (19), given that they are spots or lines and small 
Further, Maertz has already disclosed the adhesive (13) being uniform (19), which comprises regions (14, 15) which are less than 50% of the applied area of the adhesive, which are locally heated or spot glued. As can be seen from figure 1, the applied adhesive is uniform over the area (19) with regions (14,15) that are locally heated. Further, with regards to the heating being in a single step, Maertz discloses locally heating/curing the regions (14,15) in a single step, i.e. spot glueing. Maertz discloses a second curing step to cure the remainder of the applied adhesive, as is also claimed in instant claims 4 & 17. Further, with regards to the heating step being a single step, the courts have held that the transposition of process steps or splitting of one step into, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 IV (C)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the step of curing the adhesive, with a 2 stage adhesive process of curing only small spots (“spot gluing”) with localized heating, i.e. less than 50% of the applied adhesive, and then curing fully over the entire area in subsequent second stage, as disclosed by Maertz, to arrive at the instant invention, in order to .

Claims 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvret (WO2012/127185 A1 - corresponding U.S PG Pub 20140212637 A1 used for citations) and Maertz (DE4431991 A1 - cited in IDS) and Meister et al (U.S PG Pub 20160311473 A1).
Regarding claim 7, Syvret, drawn to the method of forming a bonded structure (Abstract), discloses a process for preparation of an assembly (automobile structure- Abstract), comprising the steps of placing at least one heat curable adhesive bead on a substrate (Figures 2A-2C; [0034]). Syvret discloses that the adhesive is an adhesive that cures at or above 120oC (i.e. a heat curable adhesive) [0036] and has further disclosed applying slow-curing adhesive 12 to the substrate 16 (i.e. interpreted as substrate 1 in this instance) and then placing substrate 14 (i.e. interpreted as substrate 2 in this instance) on the adhesive and substrate 16 (i.e. step (i) of the instant invention) (Figures 2A-2C; [0034]). Further, Syvret has disclosed fast-curing adhesive 18 portions 18 being cured (i.e. heat being applied) in relatively small localized areas [0034]. Syvret has further disclosed that the fast-curing adhesive portions 18 quick more quickly (i.e. heat being applied to localized areas to cure, given that the adhesives are heat curable adhesives) than the slow-curing adhesive 12 (Abstract), and further that the slow-curing adhesive covers more than 50% to 95% of the contact area between the two substrates, thus the fast-curing adhesive is in less than 50% of the area that the adhesive is applied [0033]. Further, Syvret discloses that the curing of only the fast curing adhesive and 
With regards to the step of curing only less than 50% of the applied adhesive, prior art guidance is provided by Maertz.
Maertz, drawn also to the art of joining components specifically in the automotive industry with heat curable adhesives (Page 1 of 4 (page 2 of entire document), lines 1-16), discloses applying the adhesive over a large area but discloses a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). Maertz discloses applying adhesive over a large area (adhesive 13 applied over large area 19) and then spot-glueing or curing only areas (14 & 15) which are less than 50% of the applied adhesive area (applied adhesive rea being 19) (Figure 1). From figure 1, it can be clearly seen that regions 14 & 15 are less than 50% of the area of the applied adhesive (19), given that they are spots or lines and small subregions, when compared to the large area (19) (Page 3 of 4 (page 4 of entire document), lines 22-34; Claims 1 & 2). Thus, Maertz also sufficiently discloses a step of 
Further, Maertz has already disclosed the adhesive (13) being uniform (19), which comprises regions (14, 15) which are less than 50% of the applied area of the adhesive, which are locally heated or spot glued. As can be seen from figure 1, the applied adhesive is uniform over the area (19) with regions (14,15) that are locally heated. Further, with regards to the heating being in a single step, Maertz discloses locally heating/curing the regions (14,15) in a single step, i.e. spot glueing. Maertz discloses a second curing step to cure the remainder of the applied adhesive, as is also claimed in instant claims 4 & 17. Further, with regards to the heating step being a single step, the courts have held that the transposition of process steps or splitting of one step into, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 IV (C)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the step of curing the adhesive, with a 2 stage adhesive process of curing only small spots (“spot gluing”) with localized heating, and then curing fully over the entire area in subsequent second stage, as disclosed by Maertz, to arrive at the instant invention, in order to obtain a process with low-energy consumption, rapid heating and small cycle times and less distortion of the components (Page 2 of 4 (page 3 of entire document), lines 3-4).

Meister, drawn also to the art of joining a first body and a second body (Abstract) with an expandable heat curable adhesive [0018 & 0023], discloses a method of applying an expandable adhesive (16) to one of the bodies and then bringing the two bodies (12,14) in contact with each other ([0020]; Figures 1-2). Meister further discloses partially curing the adhesive in order to align the first and second body for additional processing steps [0023 & 0034], such as application of an e-coat by immersing in baths [0026-0028] and then fully curing the adhesive in an e-coat bake oven [0034-0036]. Thus, Meister also has additionally discloses localized/partial curing of the adhesive and then a subsequent final or full cure of the adhesive in an e-coat bake oven. Further, with regards to the adhesive being self-adherent at 25oC, the adhesive would necessarily be self-adherent since it is applied at room temperature and thus would necessarily have to stick to one of the bodies (12,14) when applied.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the adhesive of Syvret, with the adhesive being an expandable adhesive, as disclosed by Meister, to arrive at the instant invention, in order to have an adhesive that can expand upon heating [0023].

Regarding claim 17, Maertz has already disclosed a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the 
In the event the applicant disagrees, Meister has also disclosed the limitations of the instant claim. Meister, drawn also to the art of joining a first body and a second body (Abstract) with an expandable heat curable adhesive [0018 & 0023], partially curing the adhesive in order to align the first and second body for additional processing steps [0023 & 0034], such as application of an e-coat by immersing in baths [0026-0028] and then fully curing the adhesive in an e-coat bake oven [0034-0036]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, with the steps of immersing the substrates in an e-coat fluid and then inserting into an e-coat bake oven to fully cure the adhesive, as disclosed by Meister, in order to be able to secure the two substrates in a proper relative alignment and to accommodate additional processing steps [0023], and further to ensure that the adhesive does not undergo plastic deformations or failures [0034].

Response to Arguments
Applicant's arguments filed 06/22/2021 (pages 7-8 of Amendment) have been fully considered but they are not persuasive.
The Maertz reference is used to meet the limitation of the adhesive being uniform, and the curing step for less than 50% percent of the applied adhesive area being a single heating step. Maertz discloses locally heating or spot-glueing the regions (14,15) which amount to less than 50% of the area of the applied adhesive (19). Maertz then further discloses a second curing step for the rest of the adhesive area as is also claimed by the combination of instant claims 4 & 17. Further, as noted above with regards to the heating step being a single step, the courts have held that the transposition of process steps or splitting of one step into, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 IV (C)).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746         

/MARC C HOWELL/Primary Examiner, Art Unit 1774